Case 2:19-cv-00085-JMS-DLP Document 142-7 Filed 03/09/20 Page 1 of 1 PageID #: 3693

                                                                               4




    1    produced -- and the question was whether we produced

    2    it in the format that Ocwen had produced it before

    3    in a prior case that Mr. Wooten had.        Due to the

    4    change in servicing platforms, we could not produce

    5    it in that exact same format, and that is what we

    6    discussed the last conference, whether I would

    7    confirm that.    I have since confirmed that.

    8    However, I have since produced the data that would

    9    appear in the column that they had requested in a

   10    different format, and I produced that last night.

   11    It should show that last change date column,

   12    transaction date, a brief description, and then the

   13    amount, so I believe that issue is now resolved,

   14    unless Travis or Nick has had a chance to review it

   15    and think otherwise.

   16               THE COURT:    Mr. Cohron?     Mr. Wooten?

   17               MR. WOOTEN:    Your Honor, this is

   18    Mr. Wooten.    We received that information last

   19    night.   We have looked at it.      Let me just polite,

   20    what we have been presented is a factual

   21    impossibility.    Basically what Ocwen presented

   22    through Mr. Kern is a document that says that the

   23    last change date of every transaction is the next

   24    calendar day after the transaction.        I have multiple

   25    third party or 30(B)(6) corporate representative



                                                                 Exhibit G
